DETAILED ACTION
The present Office action is in response to the application filing on 6 JUNE 2022.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The Information Disclosure Statement (IDS) submitted on 06/06/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the Information Disclosure Statement is being considered by the Examiner.

Claim Objections
Claims 17-19 are objected to because of the following informalities:  
Claim 17 reads  “…encoding a second chunk of said data file at a second processing rate greater the playback rate…” and should read --…encoding a second chunk of said data file at a second processing rate greater than the playback rate…--
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 11, 12, and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication 2014/0040496 A1 (hereinafter “Moorthy”) in view of U.S. Publication No. 2015/0188966 A1 (hereinafter “Eyler”).
Regarding claim 11, Moorthy discloses a method of delivering a media file, the media file encoded according to a playback rate of the media file ([0021], ll. 1-4, “content manager 130 can receive a request from the client device 108 for the video content 124 at a particular bitrate and/or resolution based on available bandwidth to download and/or playback the video content;” [0011], ll. 1-3, “a client device can request video content at a first bitrate and/or resolution and the segments of the video content are generated (e.g., encoded or transcoded)”), the method comprising:
publishing a pseudo-manifest of two or more available data bit rates for delivering the media file ([0031], ll. 1-2, “a manifest file is published to a client device for HTTP streaming of video content;” [0031], ll. 7-8, “manifest file 126 identifies multiple video content streams each at a different bitrate and/or resolution”);
receiving a request from a client device for delivery of the media file at a requested one of the two or more available data bit rates ([0031], ll. 11-12, “client device requests the video content at a requested bitrate and/or resolution;” [0032], ll. 1-7, “a request is received from the client device for the video content at a requested bitrate and/or resolution. For example, the content manager 130 at the content distribution system 102 receives a request from the client device 108 (optionally, via the media server106) for the video content 124 at a requested bitrate and/or resolution that is published in the manifest file 126”);
in response to the request for delivery of said one of said two or more available data bit rates, encoding successive chunks of the media file([0033], ll. 1-6, “segments of the video content are generated at the bitrate and/or resolution responsive to the request from the client device. For example, the content generator 132 at the content distribution system 102 generates the segments 204 (FIG. 2) of the video content at the requested bitrate and/or resolution;” [0033], ll. 12-13, “The content generator 132 generates the segments of the video content by encoding;” [0003], ll. 9-11, “a client device connects to a server over a network and downloads segments (also referred to as chunks) of the video content that are listed in a manifest file”).
Moorthy fails to expressly disclose the chunks encoded at a first processing rate greater than the playback rate. Note, Moorthy’s disclosure suggests the encoding is performed at a greater rate than playback in at least ¶ [0014] by the use of a buffer at the media server 106 maintaining segments that are for delivery to one or more client devices.
However, Eyler teaches the chunks encoded at a first processing rate greater than the playback rate ([0016], ll. 14-15, “media content can now be encoded at rates that are faster than the playback rate”).
Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to have processed the chunks at a processing rate faster than the playback rate, a taught by Eyler ([0016]), in Moorthy’s invention. One would have been motivated to modify Moorthy’s invention, by incorporating Eyler’s invention, to provide smoother playback during network congestion and fast forwarding through the buffered content ([0016]).
Regarding claim 12, Moorthy and Eyler disclose every limitation of claim 11, as outlined above. Additionally, Eyler discloses further comprising determining the first processing rate for at least a first chunk of the successive chunks based at least in part on said request ([0036], ll. 1-2, “The requested media stream 120 is initially encoded (function 306) for delivery to media player 104;” [0038], ll. 1-5, “encoding parameters such as bit rate, frame rate, and resolution may be set and/or adapted (function 312) so that the video stream 120 is delivered to media player 104 faster than the video is played back to the viewer”). The same motivation of claim 11 applies to claim 12.
Regarding claim 17, Moorthy and Eyler disclose every limitation of claim 11, as outlined above. Additionally, Moorthy discloses further comprising receiving a second request for delivery of one of said two or more available data bit rates; and in response to the second request, encoding a second chunk of said data file at a second processing rate greater the playback rate and different than the first processing rate ([0031], ll. 1-2, “a manifest file is published to a client device for HTTP streaming of video content;” [0031], ll. 7-8, “manifest file 126 identifies multiple video content streams each at a different bitrate and/or resolution;” [0033], ll. 1-6, “segments of the video content are generated at the bitrate and/or resolution responsive to the request from the client device. For example, the content generator 132 at the content distribution system 102 generates the segments 204 (FIG. 2) of the video content at the requested bitrate and/or resolution;” [0033], ll. 12-13, “The content generator 132 generates the segments of the video content by encoding.” Note, the second request for the second chunk is a second iteration of handling the manifest requests in Moorthy’s disclosure while maintaining the faster than real time encoding of Eyler’s disclosure for the new processing rate associated with the request. See Eyler’s disclosure of encoding rates in [0016] established in claim 11).
Claim(s) 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication 2014/0040496 A1 (hereinafter “Moorthy”) in view of U.S. Publication No. 2015/0188966 A1 (hereinafter “Eyler”), and further in view of U.S. Patent No. 8,819,269 B2 (hereinafter “Knittle”).
Regarding claim 13, Moorthy and Eyler disclose every limitation of claim 11, as outlined above. Moorthy and Eyler fail to expressly disclose further comprising determining the first processing rate based at least in part on a transmission time of the successive chunks to the client device.
However, Knittle teaches further comprising determining the first processing rate based at least in part on a transmission time of the successive chunks to the client device (col. 3, ll. 4-14, “The perceived network congestion NC may be mapped to the one of a plurality of bit rates A, B, C, Z used to encode the video segments or other content segments capable of being transmitted to the client 12. [¶] The perceived congestion levels may be determined from test messages sent over the network 16 that track travel time between destinations, reports from intermediary devices (hops) used to support communications between the client 12 and server 14, statistics gathered in the client's TCP/IP network stack, and/or the level of fullness in a buffer holding the data being transmitted”).
Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to have used a transfer time for determining the processing rate, a taught by Knittle (col. 3, ll. 4-14), in Moorthy and Eyler’s invention. One would have been motivated to modify Moorthy and Eyler’s invention, by incorporating Knittle’s invention, to have a dynamic encoder for maintaining continuous viewing (col. 1) and because utilizing additional information for determining network congestion increases the accuracy of the encoder (note, Moorthy and Eyler describe the use of network congestion for determining rates, but not specifically transmission time).
Claim(s) 14-16, 18, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication 2014/0040496 A1 (hereinafter “Moorthy”) in view of U.S. Publication No. 2015/0188966 A1 (hereinafter “Eyler”), and further in view of U.S. Publication No. 2017/0078687 A1 (hereinafter “Coward”).
Regarding claim 14, Moorthy and Eyler disclose all of the limitations of claim 11, as outlined above. Moorthy and Eyler fail to expressly disclose wherein the first processing rate is at least four times the playback rate.
However, Coward teaches wherein the first processing rate is at least four times the playback rate ([0133], ll. 17-19, “if an encoder is operating at 10x speed, then the encoder generates the 1 Mbps video at an encoder rate of 10 Mbps”).
Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to process at ten times the playback rate, a taught by Coward ([0133]), in Moorthy and Eyler’s invention. One would have been motivated to modify Moorthy and Eyler’s invention, by incorporating Coward’s invention, to properly leverage the hardware (i.e., CPU) in processing the bitrate relative to a playback (see FIG. 12) and because it is an obvious use of a known technique for determining a processing rate to improve a similar method in the same way.
Regarding claim 15, Moorthy, Eyler, and Coward disclose all of the limitations of claim 14, as outlined above. Additionally, Coward discloses wherein the first processing rate of the first chunk of the successive chunks is at least eight times a real-time transcoding rate ([0133], ll. 17-19, “if an encoder is operating at 10x speed, then the encoder generates the 1 Mbps video at an encoder rate of 10 Mbps”). The same motivation of claim 14 applies to claim 15.
Regarding claim 16, Moorthy and Eyler disclose all of the limitations of claim 11, as outlined above. Moorthy and Eyler fail to expressly disclose wherein the first processing rate is at least eight times the playback rate.
However, Coward teaches wherein the first processing rate is at least eight times the playback rate ([0133], ll. 17-19, “if an encoder is operating at 10x speed, then the encoder generates the 1 Mbps video at an encoder rate of 10 Mbps”).
Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to process at ten times the playback rate, a taught by Coward ([0133]), in Moorthy and Eyler’s invention. One would have been motivated to modify Moorthy and Eyler’s invention, by incorporating Coward’s invention, to properly leverage the hardware (i.e., CPU) in processing the bitrate relative to a playback (see FIG. 12) and because it is an obvious use of a known technique for determining a processing rate to improve a similar method in the same way.
Regarding claim 18, Moorthy and Eyler disclose all of the limitations of claim 17, as outlined above. Moorthy and Eyler fail to expressly disclose wherein the second processing rate is at least four times the playback rate.
However, Coward teaches wherein the second processing rate is at least four times the playback rate ([0133], ll. 17-27, “if an encoder is operating at 10× speed, then the encoder generates the 1 Mbps video at an encoder rate of 10 Mbps. During operation of a video encoder, the encoder bitrate and the video bitrate may be related by the equation: encoder bitrate=video bitrate×encoding speed. Thus, when the encoder is operating at 10× real-time speed, then the encoder bitrate is ten times more than the video bitrate. The encoder bitrate may non-linearly change as a function of the CPU time setting during operation, e.g., based on how much time is spent in CPU processing for encoding each frame.” Varying rates are support greater than four that are different than the first processing rate).
Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to process at least four times the playback rate, a taught by Coward ([0133]), in Moorthy and Eyler’s invention. One would have been motivated to modify Moorthy and Eyler’s invention, by incorporating Coward’s invention, to properly leverage the hardware (i.e., CPU) in processing the bitrate relative to a playback (see FIG. 12) and because it is an obvious use of a known technique for determining a processing rate to improve a similar method in the same way.
Regarding claim 19, Moorthy and Eyler disclose all of the limitations of claim 17, as outlined above. Moorthy and Eyler fail to expressly disclose wherein the second processing rate is at least eight times the playback rate.
However, Coward teaches wherein the second processing rate is at least eight times the playback rate ([0133], ll. 17-27, “if an encoder is operating at 10× speed, then the encoder generates the 1 Mbps video at an encoder rate of 10 Mbps. During operation of a video encoder, the encoder bitrate and the video bitrate may be related by the equation: encoder bitrate=video bitrate×encoding speed. Thus, when the encoder is operating at 10× real-time speed, then the encoder bitrate is ten times more than the video bitrate. The encoder bitrate may non-linearly change as a function of the CPU time setting during operation, e.g., based on how much time is spent in CPU processing for encoding each frame.” Varying rates are support greater than eight that are different than the first processing rate).
Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to process at least eight times the playback rate, a taught by Coward ([0133]), in Moorthy and Eyler’s invention. One would have been motivated to modify Moorthy and Eyler’s invention, by incorporating Coward’s invention, to properly leverage the hardware (i.e., CPU) in processing the bitrate relative to a playback (see FIG. 12) and because it is an obvious use of a known technique for determining a processing rate to improve a similar method in the same way.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 11-16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6 of U.S. Patent No. 11,356,673. Although the claims at issue are not identical, they are not patentably distinct from each other because they are a broadened set of claims that are therefore anticipated entirely by the U.S. Patent. Note, nomenclature has changed, but reference the same subject matter, such as the use of “media file” instead of “data file” and interchangeably using “playback rate” and “real-time transcoding rate.”
Claims 17-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6 of U.S. Patent No. 11,356,673 (hereinafter “Patent ‘673”) in view of U.S. Publication 2014/0040496 A1 (hereinafter “Moorthy”) and U.S. Publication No. 2017/0078687 A1 (hereinafter “Coward”). 
Regarding claim 17, the subject matter is disclosed in claims 1-6 of Patent ‘673. Patent ‘673 fails to describe further comprising receiving a second request for delivery of one of said two or more available data bit rates; and in response to the second request, encoding a second chunk of said data file at a second processing rate greater the playback rate and different than the first processing rate.
However, Moorthy teaches further comprising receiving a second request for delivery of one of said two or more available data bit rates; and in response to the second request, encoding a second chunk of said data file at a second processing rate ([0031], ll. 1-2, “a manifest file is published to a client device for HTTP streaming of video content;” [0031], ll. 7-8, “manifest file 126 identifies multiple video content streams each at a different bitrate and/or resolution;” [0033], ll. 1-6, “segments of the video content are generated at the bitrate and/or resolution responsive to the request from the client device. For example, the content generator 132 at the content distribution system 102 generates the segments 204 (FIG. 2) of the video content at the requested bitrate and/or resolution;” [0033], ll. 12-13, “The content generator 132 generates the segments of the video content by encoding.” Note, the second request for the second chunk is a second iteration of handling the manifest requests in Moorthy’s disclosure, where the associated second rate is the second processing rate).
Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to make requests with the use of a manifest, as taught by Moorthy, in Patent ‘673. One would have been motivated to modify Patent ‘673, by combining Moorthy’s disclosure, to continuously adapt the video content dependent on the network capacity that is constant varying ([0003]).
Patent ‘673 and Moorthy fail to expressly disclose second processing rate greater the playback rate.
However, Coward teaches second processing rate greater the playback rate ([0133], ll. 17-27, “if an encoder is operating at 10× speed, then the encoder generates the 1 Mbps video at an encoder rate of 10 Mbps. During operation of a video encoder, the encoder bitrate and the video bitrate may be related by the equation: encoder bitrate=video bitrate×encoding speed. Thus, when the encoder is operating at 10× real-time speed, then the encoder bitrate is ten times more than the video bitrate. The encoder bitrate may non-linearly change as a function of the CPU time setting during operation, e.g., based on how much time is spent in CPU processing for encoding each frame.” Varying rates are support greater than eight that are different than the first processing rate).
Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to process rates greater than the playback rate, a taught by Coward ([0133]), in Patent ‘673 and Moorthy. One would have been motivated to modify Patent ‘673 and Moorthy, by incorporating Coward’s invention, to properly leverage the hardware (i.e., CPU) in processing the bitrate relative to a playback (see FIG. 12) and to have a smoother playback rate.
Regarding claim 18, the limitations of claim 17 are taught, as outlined above. Additionally, Coward teaches wherein second processing rate is at least four times the playback rate ([0133], ll. 17-27, “if an encoder is operating at 10× speed, then the encoder generates the 1 Mbps video at an encoder rate of 10 Mbps. During operation of a video encoder, the encoder bitrate and the video bitrate may be related by the equation: encoder bitrate=video bitrate×encoding speed. Thus, when the encoder is operating at 10× real-time speed, then the encoder bitrate is ten times more than the video bitrate. The encoder bitrate may non-linearly change as a function of the CPU time setting during operation, e.g., based on how much time is spent in CPU processing for encoding each frame.” Varying rates are support greater than four that are different than the first processing rate). The same motivation of claim 17 applies to claim 18.
Regarding claim 19, the limitations of claim 17 are taught, as outlined above. Additionally, Coward teaches wherein second processing rate is at least eight times the playback rate ([0133], ll. 17-27, “if an encoder is operating at 10× speed, then the encoder generates the 1 Mbps video at an encoder rate of 10 Mbps. During operation of a video encoder, the encoder bitrate and the video bitrate may be related by the equation: encoder bitrate=video bitrate×encoding speed. Thus, when the encoder is operating at 10× real-time speed, then the encoder bitrate is ten times more than the video bitrate. The encoder bitrate may non-linearly change as a function of the CPU time setting during operation, e.g., based on how much time is spent in CPU processing for encoding each frame.” Varying rates are support greater than eight that are different than the first processing rate). The same motivation of claim 17 applies to claim 19.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STUART D BENNETT whose telephone number is (571)272-0677. The examiner can normally be reached Monday - Friday from 9:00 AM - 5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Vaughn can be reached on 571-272-3922. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STUART D BENNETT/Examiner, Art Unit 2481